BAR ADMISSIONS PROCEEDING
PER CURIAM.
| j After reviewing the evidence and considering the law, we conclude petitioner is immediately eligible to receive a limited license to practice law in this state as in-house counsel, pursuant to Supreme Court Rule XVII, § 14, subject to the following conditions:
1. Petitioner shall continue to comply with the terms of the recovery agreement he signed with the Lawyers Assistance Program (“LAP”) on October 8, 2013.
2. Petitioner shall authorize the Executive Director of LAP to report any violations of the LAP agreement to the Office of Disciplinary Counsel (“ODC”).
3. Upon the expiration of the term of petitioner’s LAP agreement, the Executive Director of LAP shall forward to the ODC (a) a final’ report of petitioner’s progress and participation in LAP, and (b) a recommendation regarding the need for petitioner’s continued participation in LAP.
4. Following receipt of the report from LAP, the ODC shall file a report in this court in which it shall recommend whether petitioner’s participation in LAP shall continue to be a condition of maintaining a limited license to practice law in this state as in-house counsel.
5. Petitioner shall cooperate with LAP and the ODC, and shall comply with any and all requirements imposed upon him by LAP and the ODC.
| ¡.Should petitioner fail to make a good faith effort to satisfy these conditions, or should he commit any misconduct during the period of probation, his limited license to practice law in this state as in-house counsel, pursuant to Supreme Court Rule XVII, § 14, may be terminated or he may be subjected to other discipline pursuant to the Rules for Lawyer Disciplinary Enforcement.
LIMITED LICENSE TO PRACTICE LAW IN THIS STATE AS IN-HOUSE COUNSEL GRANTED.